Order entered May 21, 1969, which suspended the prosecution of this action, unanimously reversed on the law and the facts, without costs or disbursements to either party, and the case is restored to the Trial Calendar. There is absent a medical affidavit to support the plaintiff’s request as against the uncontested report of the court appointed physician. Further, there is such a ready question of prejudice vis-a-vis the defendant and the availability of witnesses in the future, no substantial reason is advanced that would warrant affording this case trial treatment different from any other case of similar character. Concur • — ■ Capozzoli, J. P., MeGivern, Markewich and Nunez, JJ.